DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuori et al. (US 20160126752) in view of Lin et al. (US 8934261) and O’Donnell et al. (US 8569861).
As to claim 12, Vuori et al.’s figure 1 shows a wireless power transmitting device, comprising: a device housing (120); at least one wireless power transmitting coil (122) within the device housing; a cable (between 110 and 111) having a first end connected to the device housing and having a second end; and a plug (110) connected to the second end of the cable.  Figure 1 fails to teach the structure of the plug as claimed.  However, Lin et al.’s figures 4A-8B show a compact plug.  It would have been obvious to one having ordinary skill in the art to employ the structure of Lin et al.’s plug for Pasternak’s plug for the purpose of saving space.  Thus, the modified Vuori et al.’s figure shows that the plug comprises: a boot with a boot housing (Lin et al.’s 502) having an upper wall and a lower wall; a connector (Lin’s 506-508) extending from the boot; and a printed circuit board (Lin’s 800) disposed within the boot housing.  The modified Vouri et al.’s figure further fails to show passive and active components respectively disposed on the outer surfaces of the printed circuit board as claimed.  However, O’Donnell et al.’s figure 1 shows active devices and active devices are respectively disposed on upper and lower outer surfaces of a circuit board (¶0078).  Therefore, it would have been obvious to one having ordinary skill in the art to dispose only active components on the first outer surface of the printed circuit board and dispose only passive components on the second outer surface of Vuori et al.’s printed circuit board for the purpose of achieving optimum space occupation.  It is well known that the height of the passive components is normally higher than the height of active components, therefore, selecting the height of the passive components to be higher than the height of the active components is seen as an obvious design preference to achieve optimum output value/power and space occupation.      
As to claim 14, it is seen as an obvious design preference to select the second heights to be at least 50% greater than the first heights dependent on the size of the components required in order to achieve output power and noise to ensure optimum performance, see MPEP 2144.05.
As to claim 16, the modified Vuori et al.’s figure 1 shows that the boot housing has an upper wall and a lower wall; and the printed circuit board is positioned a first distance from the upper wall and a second distance, different than the first distance, from the lower wall.
As to claim 17, the modified Vuori et al.’s figure 1 shows that the second distance is greater than the first distance.
As to claim 18, it is seen as an obvious design preference to select the second distance to be at least 20% greater than the first distance dependent on the size of the components required in order to achieve output power and noise to ensure optimum performance, see MPEP 2144.05.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuori et al. (US 20160126752) in view of Lin et al. (US 8934261), O’Donnell et al. (US 8569861) and Pasternak (US 20170194808).
The modified Vuori et al.’s figure 4A shows that the passive electrical components comprise an inductor and a capacitor.  Figure 4A fails to show that the active devices comprise a boot microcontroller.    However, 0034 teaches that “Determining  power whether power supply 110 has sufficient power supply capability may for example comprise a load test or communication to and from power supply 110”.  Pasternak’s figure 5 shows a similar device that comprises plug 512, wherein plug 512 comprises communication and control unit 516.  Therefore, it would have been obvious to one having ordinary skill in the art to further include communication and control unit (microcontroller) in Vouri et al.’s plug to communicate with the base station 120 for the purpose of providing more precise charging power supply.  
Allowable Subject Matter
Claims 1, 2, 4-9, 11, 19 and 20 are allowed.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Vuori et al. reference in combination with Lin et al. shows that electronic devices are disposed on both outer surfaces of the PCB.  The combination references fails to teach that only active devices are disposed on a first outer surface and only passive devices are disposed on a second outer surface of the PCB.  However, rearranging the position of parts has been held unpatenable and to be obvious matter of design choice, see MEPE2144.04. VI.C, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  Furthermore, O’Donnell et al.’s figure 1 shows active devices and active devices are respectively disposed on upper and lower outer surfaces of a circuit board (¶0078).  Therefore, it would have been obvious to one having ordinary skill in the art to one having ordinary skill in the art to arrange only active components on the first outer surface of the printed circuit board and dispose only passive components on the second outer surface of Vuori et al.’s printed circuit board for the purpose of achieving optimum space occupation.   
Applicant argues that O’Donnell et al.’s die 110 is not a PCB.  However, it is defined that a PCB is a layered insulated structure with internal and external traces/planes that allows electronic devices/components on the PCB to be electrically connected to each other and to the outside environment, see ¶0003 of US 20180146543, or a PCB can be substrate to which any number of components are attached to for a system-level device, see US 10506712, col.1, lines 18-20.  O’Donnell et al.’s die 110 also is a layered insulated structure or a substrate with internal and external traces/planes that allows electronic devices/components on the PCB to be electrically connected to each other and to the outside environment.  Therefore, O’Donnell et al.’s die 110 can be considered as a PCB.    

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/
Primary Examiner
Art Unit 2842